Citation Nr: 0527281	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  00-20 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1946 to 
December 1947, from March 1950 to March 1953, and from 
October 1953 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island, which 
denied entitlement to a TDIU.  After initially requesting a 
hearing before the RO, the veteran requested a Travel Board 
hearing before a Veterans Law Judge (VLJ) of the Board.  The 
hearing was scheduled but the veteran did not report for it.  
He has not suggested there was good cause for his failure to 
report, nor has he requested an additional hearing.  Thus, 
the veteran's request for a Travel Board hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2004).


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record, including the opinion of the May 2004 VA examiner, 
reflects that the veteran's arteriosclerotic heart disease 
and atrial fibrillation have responded well to treatment, and 
do not cause symptoms, such as dizziness, syncope, or 
shortness of breath, that would preclude the veteran from 
working in relatively sedentary, non-strenuous work.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's temporomandibular joint 
subluxation does not preclude him from working in relatively 
sedentary, non-strenuous work.

3.  The preponderance of the competent, probative evidence of 
record reflects that the now 74 year old veteran's retirement 
in 1989 at the age of 58 was due to age-related factors 
rather than his service-connected, or any other, 
disabilities.



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's March 1999 claim here, that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini), 
the United States Court of Appeals for Veterans Claims 
(Court) discussed both the timing and content of the VCAA's 
notice requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), 
VA's Office of General Counsel undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's April 2000 rating decision denying the TDIU 
took place prior to enactment of the VCAA, and, therefore, 
prior to any VCAA notification.  However, subsequent to 
enactment of the VCAA, and prior to its most recent, June 
2004 readjudication of the veteran's claim, the RO provided 
VCAA notice in its February 2003 letter.  This letter met the 
VCAA's content notice requirements.  The RO told the veteran 
it was working on his claim for a TDIU and explained what the 
veteran had to show to establish entitlement to this benefit.  
The letter also explained VA's duty to assist the veteran in 
obtaining information or evidence in support of his claim.  
The RO also wrote: "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you," and "[S]end us the evidence we need as soon as 
possible."  Thus, reading the letter as whole, it 
substantially complied with the all of the elements of the 
notice requirement, including the fourth element.  Mayfield, 
19 Vet. App. at 127.  In addition, the RO included in its 
June 2004 SSOC the text of VCAA implementing regulation 
38 C.F.R. § 3.159 (2004).  Cf. Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (noting Board's failure to discuss 
whether RO's decision and SOC satisfied VCAA requirements in 
the absence of letter explaining VCAA).  Therefore, the 
February 2003 letter and June 2004 SSOC constituted 
subsequent VA process that afforded the veteran a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Thus, not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA essentially cured any error in the timing of VCAA 
notice and satisfied the purpose behind the notice 
requirement.  It is therefore not prejudicial for the Board 
to proceed to finally decide this appeal.

Moreover, VA obtained all identified treatment records and 
afforded the veteran a VA examination that addressed the 
effect of his service-connected disabilities on his 
employability.  There is no indication that any other records 
exist that should be requested, or that any pertinent 
evidence was not received.  VA thus complied with the VCAA's 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2004).

A total disability rating is based primarily on the average 
impairment of earning capacity, that is, upon the economic or 
industrial handicap that must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to particular effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  A total disability will be 
considered to exist when there is present any impairment of 
mind or body that is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15 (2004).

Here, service connection is in effect for arteriosclerotic 
heart disease, currently rated 60 percent disabling, and 
temporomandibular joint subluxation, currently rated as 10 
percent disabling.  For the following reasons, the veteran is 
not unemployable by reason of service-connected disabilities 
as those terms are defined in the relevant regulations, and 
he is therefore not entitled to a TDIU.  38 C.F.R. § 4.16(b) 
(2004).

At the most recent, May 2004 VA examination, the examiner 
reviewed the veteran's medical history, and concluded that 
the veteran had arteriosclerotic heart disease with stenosis 
of the right coronary artery and atrial fibrillation, both of 
which were managed quite well; therefore, he concluded, the 
veteran's arteriosclerotic heart disease should not impact 
sedentary employment.  This conclusion is supported by the 
evidence of record.  Cf. Miller v. West, 11 Vet. App. 345, 
348 (1998) (a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record); Black v. Brown, 5 Vet. App. 177, 
180 (1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence).

February 1999 VA outpatient treatment (VAOPT) records noted 
that the veteran's afibrillation or flutter was currently in 
sinus rhythm and clinically stable.  June 1999 VAOPT notes 
indicate that the veteran was easily fatigued, and had pain 
with his rapid heartbeat in his back and chest.  A March 2000 
echocardiogram showed an enlarged left atrium with mild 
hypertrophy present, with normal wall motion and cardiac 
valves.  The impression was of abnormal left ventricle 
hypertrophy with normal wall motion and ejection fraction.  A 
June 2000 Halter monitor test showed a sinus rhythm with 
frequent episodes of multifocal atrial tachycardia with a 
maximum heart rate of 124 with rare premature ventricular 
contraction and no areas of advanced atrioventricular block, 
and no cardiac symptoms reported in the diary.  A November 
2000 Halter monitor test was performed in response to the 
veteran's complaints of some palpitations and back pain 
sometimes radiating to the chest, with findings of multifocal 
atrial tachycardia with a maximum heart rate of 124 and 
normal thyroid stimulating hormone.  An EKG at this time 
showed ectopic atrial rhythm with a heart rate of 107, and 
left anterior fascicular block.  The November 2000 VAOPT 
record also noted a prior stress test that showed mild to 
moderate anterolateral and inferoseptal ischemia.  In October 
2000, a cardiac cathaterization was recommended, significant 
blockage of the right coronary artery was noted, but this was 
treated medically rather than surgically due to the veteran's 
rapid afibrillation.  However, the veteran denied any cardiac 
symptoms such as dizziness, lightheadedness, chest pain, 
shortness of breath, or edema.  The October 2000 cardiac 
catheterization report noted the left main coronary artery 
was normal, with 50 percent narrowing of the lumen and other 
minimal lumen irregularities; there was 75 percent distal 
stenosis in the right coronary artery and maximum 40 percent 
stenosis in the proximal right coronary artery.  The 
assessment noted that medical treatment was preferable to 
revascularization, because "the symptoms were not very 
limiting."

The veteran also underwent elective cardioversion in July 
2000 for his atrial fibrillation, and a March 2001 VAOPT note 
indicates he remained in sinus rhythm since that time.  At 
this time, the veteran was on beta blockers and cardizem, and 
looked and felt well, with a regular pulse of 68, clear 
chest, and normal heart rhythm with no murmurs and gallops.  
A January 2003 VAOPT note regarding the veteran's atrial 
fibrillation indicates he was doing well with no complaints, 
no palpitation, chest pain, shortness of breath or other 
heart-related symptoms, and had a clear chest with irregular 
heart rate and rhythm of +S1, +S2, with no gallops, murmurs, 
or rubs.  The veteran complained of exertional angina in 
September 2003, but denied any current problems with angina 
at the May 2004 VA examination.

Thus, the clinical records support the May 2004 VA examiner's 
findings, as they show that the veteran's arteriosclerotic 
heart disease and atrial fibrillation have responded well to 
treatment and have been stable, causing symptoms such as 
dyspnea on exertion and fatigue, but not the more limiting 
symptoms such as dizziness, syncope, or shortness of breath 
that could preclude him from working in relatively sedentary, 
non-strenuous occupations.  These conclusions are also 
supported by the May 2004 VA examination findings, which 
indicated that the veteran was not in acute distress, was 
unaccompanied and did not require assistance to ambulate, had 
normal gait and posture, and had mostly normal findings on 
examination, other than irregular pulse and heartbeat with an 
estimated workload of 8 METS, which is relatively mild as 
indicated by the 10 percent evaluation warranted for this 
reading under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7000 
(2004).

In addition, the evidence reflects that, along with his 
arteriosclerotic heart disease, the veteran's service-
connected temporomandibular joint subluxation does not 
preclude him from working in relatively sedentary, non-
strenuous occupations.  He was granted service connection for 
this disorder in October 1970, prior to which a January 1968 
VA dental examination diagnosed chronic temporomandibular 
joint subluxation causing pain on eating and after sleeping 
on the side of his face, radiating to the ear and temporal 
area lasting up to several hours, with no malocclusion or 
displacement.  There have been few treatment records for this 
disorder since that time.  Most recently, a January 2004 oral 
assessment in connection with periodontal disease and tooth 
extraction, did not note any temporomandibular joint-related 
symptoms and indicated bone loss and no deep probings, with 
fair oral hygiene and moderate calculus.  Thus, the veteran's 
service-connected temporomandibular joint subluxation does 
not appear to cause any significant limitation, and certainly 
not to the extent that it would affect the veteran's ability 
to obtain substantially gainful employment.

Moreover, the now 74 year old veteran with Bachelor and 
Masters degrees retired from teaching at Davies 
Vocational/Technical School in 1989, at age 58.  The school 
indicated in an April 1999 handwritten response to a request 
for employment information that the veteran "retired under a 
regular retirement and not a disability retirement," in 
contrast to the veteran's indication on his March 1999 claim 
form that his service-connected heart disorder caused him to 
become unemployable.  Thus, the evidence reflects that the 
veteran's service connection disabilities did not hamper him 
so severely as to cause his retirement.  Moreover, the fact 
that a veteran is unemployed, whether or not he retired due 
to age or for other reasons, is not enough to warrant a 
finding of unemployability.  A high rating, such as the 
veteran's 60 percent for his heart disorder, is itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  Rather, the question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, and whether there exists no 
employment that he is capable of performing were it offered 
to him.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The above evidence indicates that the veteran does have this 
capability and such employment does exist.

Based on the above, the preponderance of the competent, 
probative evidence of record reflects that veteran's service-
connected arteriosclerotic heart disease and 
temporomandibular joint subluxation do not prevent him from 
performing all forms of gainful employment consistent with 
his educational and occupational background.  Nor does the 
evidence show that these service-connected disabilities, 
either singularly or in combination with each other, present 
such an unusual or exceptional disability picture with 
related factors such as marked interference with all forms of 
substantially gainful employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, as is required for 
extraschedular consideration.  38 C.F.R. § 4.16(b) (2004).  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for a TDIU must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a TDIU is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


